                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF ALABAMA
                                   SOUTHERN DIVISION

JAROD ALLEN POE,                                     )
    Plaintiff,                                       )
                                                     )
v.                                                   )
                                                     )            CIVIL ACTION: 1:21-00011-KD-N
MARY COOK, et al.,                                   )
    Defendants.                                      )

                                                 ORDER

       After due and proper consideration of all portions of this file deemed relevant to the issues raised,

and there having been no objections filed, the Report and Recommendation of the Magistrate Judge made

under 28 U.S.C. § 636(b)(1)(B) and dated June 21, 2021, is ADOPTED as the opinion of this Court.

       Accordingly, it is ORDERED that this action in DISMISSED without prejudice pursuant to Rule

41(b) of the Federal Rules of Civil Procedure as no other lesser sanction will suffice.

       DONE and ORDERED this the 8th day of July 2021.

                                              /s/ Kristi K. DuBose
                                              KRISTI K. DuBOSE
                                              CHIEF UNITED STATES DISTRICT JUDGE
